Order entered May 15, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00262-CV

             IN THE INTEREST OF T.C., A.C., J.D., AND K.J., CHILDREN

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JC-17-00829-W

                                           ORDER
       This is an accelerated appeal involving the termination of appellant’s parental rights.

Before the Court is appellant’s May 14, 2019 second motion for an extension of time to file a

brief. We GRANT the motion and extend the time to May 20, 2019.

       As appellant’s brief was originally due April 8, 2019, failure to file the brief by May 20,

2019 will result in an order for the trial court to conduct a hearing to determine why appellant’s

brief has not been filed and to take such measures as may be necessary to assure effective

representation, including appointment of new counsel.

                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE